       Case 4:17-cv-00127-LRL Document 71 Filed 05/15/20 Page 1 of 1 PageID# 604




                                                                                                Bank of America




May 07,2020


           Robert W Angle
           1750 Tysons Blvd
           Ste 1000
           McClean,VA 22012




Regarding reference number: P050120000037
Case name: Orion Air Group LLC
Case number: 4:17-CV-l 27
Customer name: Orion Air Group LLC



We've received a(n) Garnishment on the above referenced customer(s).

What you need to know
We've completed our research and Bank of America, N. A. hereby files its answer to the above mentioned matter as
follows:


No Accounts found


No further search will be made. This reply constitutes our compliance.

What you need to do
If you need to forward any additional correspondence to us regarding this case, please mail it to the following address:

                    Bank of America
                    DE5-024-02-08
                    P.O. Box 15047
                    Wilmington, DE 19850

Questions?
If you have any questions, please call us at 213-580-0702. We're available Monday through Friday 9 a.m. to 5 p.m. local
time. When contacting us regarding this notice, please use the reference number listed above.


Legal Order Processing

cc: US District Court for the Eastern District of VA
